Citation Nr: 1503373	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for status post laminectomy L4-5-S1 with degenerative disc disease and herniated nucleus pulposus at L2-3 and L3-4 (a low back disability).

2.  Entitlement to a compensable rating for status post bilateral pneumothoraces.  

3.  Entitlement to a combined rating in excess of 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to April 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of an increased rating for status post bilateral pneumothoraces and a combined evaluation greater than 70 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the period for evaluation is the Veteran's service connected low back disability shown to have been manifested by symptoms approximating unfavorable ankylosis of the thoracolumbar spine, even when considering painful motion; incapacitating episodes of disc disease and/or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for the Veteran's service connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (Codes) 5286, 5293 (effective prior to September 26, 2003), Code 5293 (effective September 23, 2002), and Codes 5242, 5243 (effective September 26, 2003) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  A February 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent VA treatment records have been secured.  He was afforded VA spine examination in June 2011 (with July 2011 addendum) and peripheral nerves examination in July 2011.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Notably, the Veteran claims that his range of motion was not accurately shown on examination because he had taken pain medication (see January 2011 notice of disagreement and June 2012 VA Form 9, Appeal to Board of Veterans' Appeals); however, inasmuch as he is in receipt of the maximum rating for loss of motion (ankylosis is not shown) under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, remand for another VA examination for updated range of motion findings is not necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Pyramiding, the evaluation of the same disability under various diagnoses, is prohibited.  38 C.F.R. § 4.14.

In deciding what rating is appropriate, consideration must be given to the history of the disability and all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's medical history, diagnosis, and demonstrated symptomatology. 

The Veteran's low back disability (status post laminectomy L4-5-S1 with degenerative disc disease and herniated nucleus pulposus at L2-3 and L3-4) is currently rated as 60 percent disabling, effective since February 21, 1996, under Code 5293.  Effective September 23, 2002, VA revised the criteria for rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235 through 5243.  The revised provisions of Code 5293 were also redesignated as Code 5243 for intervertebral disc syndrome, effective September 26, 2003.

In such cases, if the new law or regulation applies to the facts, it may only be applied to the period of time beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, if use of the older criteria results in a more favorable outcome, then that criteria may be applied prospectively without any such limitations as to the effective date of its issuance.  See VAOPGCPREC 7-2003. 

The Veteran's 60 percent disability rating is calculated pursuant to the former Code 5293, which provided for a 60 percent rating when the evidence showed pronounced intervertebral disc syndrome (IVDS), with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Code 5293 (1993).  Under the 1993 version of section 4.71a, a rating higher than 60 percent is warranted only if the evidence shows residuals of a fractured vertebra with cord involvement that left the claimant bedridden or requiring long leg braces, or that his entire spine is ankylosed in an unfavorable angle, with marked deformity and involvement of major joints or without other joint involvement.  Id; Codes 5285, 5286. 

Under the current version of the section 4.71a, degenerative disc disease is evaluated in one of two ways, either based on the total duration of incapacitating episodes over the previous 12-month period, or by assigning separate evaluations for the orthopedic and neurologic manifestations and then combining them under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243 (2014).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine great than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2014).

In regards to incapacitating episodes during the a 12-month period, a 10 percent rating is warranted for episodes having a total duration of at least one week but less than two weeks.  A 20 percent rating is warranted for episodes having a total duration of at least two weeks, but less than four weeks.  A 40 percent rating is warranted for episodes having a total duration of at least four weeks, but less than six weeks.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks.  Id.

In regards to neurologic manifestations, Code 8520 pertains to the sciatic nerve.  Under Code 8520, an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible in the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating when the symptoms are moderately severe; a 20 percent rating when the symptoms are moderate; and, a 10 percent rating when the symptoms are mild.  See 38 C.F.R. § 4.124a, Code 8520 (2014). 

In a February 2011 statement, the Veteran complained of constant low back and left hip pain and left foot numbness.  He stated that these symptoms prevent him from walking straight and independently crossing the street for fear of losing strength in his lower extremities and falling (which had happened a few times).  

On June 2011 VA spine examination, the Veteran reported left foot numbness with foot drop which often results in tripping.  He also claimed leg atrophy and reported that his symptoms have become progressively worse.  It was noted that bowel movements and urination are affected during flare-ups and he is unable to get up and walk.  He also reported erectile dysfunction and a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  During the prior 12 month period, there were 3 incapacitating episodes when the Veteran was unable to get up and walk; however, these incapacitating episodes were not due to intervertebral disc syndrome.  On examination, the Veteran had an antalgic gait with limping on the left and sometimes dragging the left foot.  There was no thoracolumbar spine ankyloses.  Range of motion of the thoracolumbar spine was flexion was to 60 degrees (55 degrees after repetitive motion), extension to 25 degrees (23 degrees after repetitive motion), right lateral flexion to 25 degrees (23 degrees after repetitive motion), left lateral flexion to 25 degrees (24 degrees after repetitive motion), and bilateral lateral rotation to 30 degrees (including after repetitive motion).  There was objective evidence of pain on active and after repetitive motion.  Bilateral upper and lower reflex and right lower sensory examinations were normal.  Left lower extremity sensory examination of the lumbosacral group of nerves showed decreased pinprick and light touch.  Detailed motor examination showed active movement against full resistance and normal muscle tone bilaterally.  Muscle atrophy was noted at the left gastrocnemius muscle, which measured 33 centimeters in circumference as compared to the right which measured 34 centimeters.  X-ray examination showed grade 1 retrolisthesis of L4 vertebral body over L5 vertebral body, narrowed L4-L5 disc space, spondylosis deformans and slight dextroscoliosis of the upper lumbar spine.  The examiner noted that the Veteran is retired (he stopped working in 1992 due to back pain.)  The examiner further noted that the Veteran's back disability had a severe effect on his daily activities and impacted his occupational activities by causing decreased concentration and mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased lower extremity strength, and pain.  The Veteran was referred for peripheral nerves examination for possible neurologic complications secondary to the spine problem.  

In a July 2011 addendum, the examiner clarified that the Veteran's incapacitating episodes referred to his inability to get up and walk (when he claimed that he could not do anything and required assistance).  Each episode lasted about 3-7 days for a total of 9-21 days during the past year.  

On July 2011 VA peripheral nerves examination, the Veteran reported that his persistent low back pain results in numbness alternating with tingling sensations in both lower legs.  There were no balance, coordination or mobility problems.  Detailed reflex, sensory and motor examinations were normal bilaterally.  Muscle tone was normal and there was no muscle atrophy (gastrocnemius measured 43 centimeters bilaterally), gait abnormality, imbalance or tremor or evidence of fasciculations.  The nerve disorder was not found to affect the function of any joint.   The Veteran had a normal gait, not antalgic.  Electromyography and nerve conduction studies were abnormal and showed electrophysiologic evidence of chronic and bilateral L4-L5 radiculopathies, in acute exacerbation.  The diagnosis was chronic bilateral radiculopathy, L4-5.  [Notably, inconsistent with a prior finding that there was no muscle atrophy or sensory deficit; the examiner noted that the diagnosis resulted in atrophy of the left leg and decreased sensation.]  The examiner noted that the Veteran was retired due to age or duration of work.  

In his January 2011 notice of disagreement and June 2012 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), the Veteran repeated his complaints of chronic low back pain.  In his substantive appeal, he rated his pain as 6-7 (on a scale of 10) and reported that he is unable to perform his daily routine without the help of his wife.  

Based on the foregoing, the Board does not find that a rating in excess of 60 percent is warranted for the Veteran's low back disability at any time during the pendency of his claim.  The evidence does not show that the Veteran's entire spine is ankylosed, nor does it show that he has the residuals of a fractured vertebra with cord involvement that left him bedridden or requiring long leg braces.  38 C.F.R. § 4.71a, Codes 5285, 5286, 5293 (1993); 38 C.F.R. § 4.71a, Code 5243 (2014).  He is in receipt of the highest rating that can be based on incapacitating episodes.  Therefore, the orthopedic and neurologic manifestations of his low back disability will have to be separately analyzed, rated, and combined to determine whether the evidence supports the assignment of a higher rating. 

The Veteran's most restricted motion was noted on June 2011 VA examination as 55 degrees of flexion, 23 degrees of extension and a combined range of motion of the thoracolumbar spine of 185 degrees after repetitive motion.  Such limitation of motion findings would warrant no higher than a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In regards to neurologic abnormalities, the Veteran has chronic bilateral radiculopathy, L4-5, with atrophy of the left leg with decreased sensation.  However, he has not been shown to have severe incomplete paralysis with marked muscular atrophy (although the July 2011 examiner noted left leg atrophy, the gastrocnemius measured 43 centimeters bilaterally.  Further, the left gastrocnemius muscle measured only 1 centimeter less in circumference when compared to the right on June 2011 VA spine examination).  Hence, the maximum rating he can receive under Code 8520 is 40 percent, for moderately severe incomplete paralysis of the sciatic nerve.  When the range of motion component is combined with the neurologic component, this results in a rating of 52 percent, which is rounded to 50 percent.  38 C.F.R. § 4.25 (2014).  Accordingly, a combined rating based on separately evaluating the orthopedic and neurologic manifestations of the Veteran's low back disability would not result in an evaluation in excess of the currently assigned 60 percent rating.  

The Veteran has reported constant pain (rated 6-7 on a scale of 10) which impairs his mobility.  He is competent to make this assertion, and the Board finds him credible.  However, as he is already in receipt of the highest rating pertaining to limited motion that does not require ankyloses, his statements do not support the assignment of a rating in excess of 60 percent for his service-connected low back disability.  Thus, additional functional loss due to pain or painful motion cannot be used to increase his rating to the next level, as the next level requires ankylosis, which he does not have.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Veteran reported having 3 incapacitating episodes (when he claimed that he could not do anything and required assistance) during the prior 12 months; each episode lasted about 3-7 days for a total of 9-21 days during the past year.  As noted above, the Veteran is already in receipt of the highest rating that can be assigned based on incapacitating episodes.  Further, the June 2011 spine examiner found that these incapacitating episodes were not due to intervertebral disc syndrome.  Moreover, the evidence does not suggest that the described episodes involved prescribed bedrest and treatment by a physician, as defined in Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Code 5243 (2014).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 60 percent for the Veteran's low back disability at any time during the appeal period.  As such, the benefit-of-the-doubt rule does not apply and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board also finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal seeking a rating in excess of 60 percent for the Veteran's low back disability is denied.






REMAND

With respect to the claim for a compensable rating for status post bilateral pneumothoraces, on June 2011 VA respiratory examination, the diagnoses included bilateral pneumothorax, status post CTT (Closed Tube Thorascostomy), resolved.  However, pulmonary function tests showed moderate restrictive ventilatory pattern and the examiner noted that the effects on usual occupation and resulting work problem was increased absenteeism; effects on occupational activities were decreased concentration and mobility, problems with lifting and carrying, weakness or fatigue, and pain; and severe effects on the Veteran's daily activities.  These inconsistencies (impairment of daily and occupational activities resulting from a service connected disability which is characterized as "resolved") must be reconciled or explained.  Additionally, because it has been more than two years since the June 2011 VA examination, and based upon the Veteran's reports of worsening symptoms in his June 2012 substantive appeal, the Veteran should be provided with a new VA examination to determine the current severity of his status post bilateral pneumothoraces.

Regarding the claim seeking a combined rating in excess of 70 percent, that matter is inextricably intertwined with the claim seeking an increased rating for status post bilateral pneumothoraces; hence, consideration of that matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

In addition, in his June 2012 substantive appeal, the Veteran reported that he receives ongoing treatment for his respiratory complaints at the Hampton, Virginia, VA medical facility.  Records of ongoing treatment are likely to contain pertinent information, and must be secured.




Accordingly, the case is REMANDED for the following action:

1.  All records of VA treatment the Veteran has received for his respiratory complaints since January 2010 (one year prior to receipt of his increased rating claim), should be secured.

2.  Thereafter, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's status post bilateral pneumothoraces.  His claims folder should be made available for review by the examiner in conjunction with the examination.  Any indicated tests, including pulmonary function tests, should be performed.  

The examiner should specifically identify the respiratory symptoms which result from the Veteran's service-connected status post bilateral pneumothoraces, as opposed to any non-service connected respiratory disabilities.  If the examiner is unable to disassociate nonservice-connected respiratory symptoms from the symptoms of the service-connected status post bilateral pneumothoraces, the examiner should so state.  The examiner should specifically review the June 2011 examination report and reconcile the diagnosis of bilateral pneumothorax, status post CTT, resolved, with the finding of impairment of daily and occupational activities resulting from the service connected status post bilateral pneumothoraces.

The examiner must include rationale for all opinions, citing to supporting clinical data as indicated.

3.  The RO should then re-adjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


